Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
17, 2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00414-CV


             BLACK PEARL EXPLORATION, LLC, Appellant

                                        V.

                           JOHN WILDER, Appellee

                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-31314


                MEMORANDUM                       OPINION

      This is an appeal from a judgment signed February 7, 2018. On December 27,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain